Motion GRANTED AND Order filed October 13, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-16-00814-CR
                                   ____________

                   IN RE MITCHELL THOMPSON, Relator


                          ORIGINAL PROCEEDING
                            WRIT OF MANDAMUS
                               339th District Court
                             Harris County, Texas
                         Trial Court Cause No. 1492257

                                     ORDER

      On October 12, 2016, relator Mitchell Thompson, filed a petition for writ of
mandamus in this court asking this court to order the Honorable Maria T. Jackson,
Judge of the 339th District Court, in Harris County, Texas, to set aside her order
dated August 24, 2016, entered in trial court number 1492257, styled The State of
Texas vs. Mitchell Thompson that requires relator to submit to testing on October 13,

                                         1
2016 to show whether or not relator has a sexually transmitted disease, or has
acquired immune deficiency syndrome, or human immunodeficiency virus
infection, antibodies to HIV or infection with any other probable causative agent of
AIDS (the August 24 Testing Order).

         On October 12, 2016, relator also filed a motion for temporary relief asking
that this court stay the August 24 Testing Order pending a decision on the petition
for writ of mandamus. See Tex. R. App. P. 52.8(b), 52.10. It appears from the facts
stated in the petition and motion that relator’s request for relief requires further
consideration and that relator will be prejudiced unless immediate temporary relief
is granted. We therefore GRANT relator’s motion and issue the following order:

         We ORDER the August 24 Testing Order STAYED until a final decision by
this court on relator’s petition for writ of mandamus, or until further order of this
court.

         The notice that the court issued on October 12, 2016, that the motion for
temporary relief is denied, is withdrawn and is superseded by this Order.

                                               PER CURIAM


Panel consists of Justices McCally, Brown, and Wise.




                                           2